DETAILED ACTION
The following is an examiner’s statement of reasons for allowance: None of the prior-art showed a system that maintained original hash data in a manner commensurate with the current application.  More specifically, claims 10 and 16 recite that a type of data is transmitted along with the hash data that is specifically indicated if it is the original hash data to be sent to that specific server.  While the prior-art teaches determining if duplicate data has been received, the prior-art did not specifically teach sending the particular indicator that is specifying exactly that this is or isn’t the first time that the data is being transmitted to the server.  Furthermore, while the type data of claims 1 and 6 could potentially be interpreted differently under broadest reasonable interpretation, taking in light of the teachings of the specification, as well as the arguments presented on 04/22/2021, and further in view of claims 10 and 16 which are receiving the transmitted type data on the server side (which originated from the client side of claims 1 and 6), the scope of the claims appears clear.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L GREENE whose telephone number is (571)270-3730.  The examiner can normally be reached on Monday - Thursday, 10:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH L GREENE/Primary Examiner, Art Unit 2452